Citation Nr: 1503193	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected status post left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1963 to February 1965.  He had subsequent service in the Army National Guard that included periods of active duty for training.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board previously considered this appeal in June 2014, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

To the extent the Veteran has a right knee condition, it did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee condition, to include as secondary to service-connected status post left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Knee Condition

The Veteran contends that his current right knee condition is related to his service-connected status post left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records contain no complaints or diagnosis of a right knee condition.  He denied right knee issues on a number of medical history reports completed and his right knee was always found normal on examination during his time with the National Guard through 1999.

However, a July 1993 National Guard treatment record reflects that the Veteran reported he injured his right knee during ambush activities.  He was diagnosed with right knee strain.  The treating physician also noted that after a physical examination of the Veteran, he did not have any erythema or effusion, and his range of motion and neuro vascular were intact.  As further discussed below, the August 2014 VA examiner opined that the Veteran's right knee strain in 1993 apparently resolved without complication based on his own physical examination of the Veteran and review of the record.  Therefore, the Board finds that to the extent the Veteran did have a right knee injury during service, it did not result in further complications, as explained by the August 2014 VA examiner.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board finds that because there are no other medical records in the Veteran's file that relate to his right knee condition, the evidence does not meet the requirements for service connection on a presumptive basis.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

On VA examination in May 2011, the Veteran reported that his right knee pain began in 2009, when he fell while riding a moped.  The Veteran said that the moped fell on his right knee when he placed his right leg on the ground in an attempt to stop.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1372.  The Board finds that the Veteran is competent to report the onset of his right knee injury in 2009 because pain is a symptom capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The May 2011 VA examiner found that the Veteran's right knee joint had crepitus and tenderness.  He also noted that it was tender to palpation at the medial knee and distally along the medial lower leg.  The Veteran was also found to have abundant varicose veins, which the examiner described as tortuous and saccular, as well as painful to palpation.  There were also signs of crepitation and grinding, but the examiner noted that there was no instability of the left or right knee.  Ultimately, the examiner diagnosed right knee patellofemoral pain syndrome.  He further opined that the Veteran's right knee condition is "not likely secondary to his service-connected left knee condition since there is no left knee instability and no biomechanical factors present produced by the left knee condition sufficient to cause his right knee condition."  He continued, "The [Veteran] also states during today's interview he sustained a work related trauma [two] years ago to his right knee which has contributed to his right knee condition.  He also has varicose veins which are painful at his medial knee and this is not likely due to his left knee condition."  The Board finds this examiner's opinion probative of a negative nexus because it contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran was given another VA examination in August 2014 by the same examiner.  The Veteran reported that "he does not have any right knee problems other than varicose veins in his right leg, which are also present on his right knee area."  On physical examination, the Veteran's right knee flexion was 125 degrees with no objective evidence of painful motion, and he had no limitation of extension or objective evidence of painful motion.  His right knee joint stability was normal for anterior, posterior and medial-lateral tests.  The examiner did not find any left or right knee instability.  He also noted that the Veteran did not have valgus or varus stress instability, or anterior or posterior instability.

The Board notes that the following opinion by the August 2014 examiner was made in order to address the Board's prior remand instructions.  The clarification was necessary because the October 2009 examination showed that the VA examiner marked "Yes" for left knee instability in the "Summary of Joint Symptoms" section of the examination, which records medical history as relayed by the Veteran.  However, the examiner then marked "No" for joint instability in the "Summary of General Joint Findings" section, which is under the "Physical Examination" portion of the report.  The examiner addressed the October 2009 left knee examination findings, "I have reviewed the conflicting medical evidence and am providing the following opinion: [October 2009] joints evaluation is reviewed and on physical examination of the left knee the examiner marked no to instability of the left knee.  The 2009 examiner did not write knee instability on the diagnosis section of that examination."  

The August 2014 VA examiner further addressed the Board's remand instructions, "The knee evaluation of [May 2011] was done by this examiner and no knee instability was found on that occasion either and today his knees were again examined and no manual physical examination medial or lateral or anterior or posterior instability is found."  He also stated, "Progress note of [July 1993] is reviewed (...) on that date the diagnosis section states right knee strain.  Physical examination was found to have no erythema, no effusion, ROM intact, neuro vascular intact."  Lastly, the examiner opined, "On today's evaluation he has evident varicose veins and today he has no complaint of pain when these are palpated.  No right knee tenderness to palpation and no instability."  As a result, the examiner concluded, "Today there is less likely than not a right knee joint condition as he has no complaint of pain and no findings of right knee joint deformity or instability on examination today.  No right knee condition related to the military service found today."  The examiner also could not determine whether it is as least as likely as not that the Veteran's right knee condition was caused or permanently worsened beyond its normal progression by the Veteran's service-connected left knee disability because "no right knee condition is identified today."  Based on the foregoing, the Board finds this opinion probative because it contains a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187(1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the Veteran has opined there is a causal connection to his service-connected left knee disability, the Board finds that as a lay person he does not have the education, training, or experience to opine as to the etiology of such a complicated condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, the Board finds his opinion has no probative value as to the question of etiology.

Conversely, the August 2014 VA examiner has offered a competent opinion, based on two examinations, that the Veteran's service-connected left knee disability is not of the type that could have caused his right knee condition.  The Board finds the examiner's opinion to have significant probative value as to the question of etiology.

After a full review of the record, the Board finds that to the extent that the Veteran has a right knee condition, it is not related to an in-service injury or event on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2009 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in October 2009, May 2011, and August 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for a right knee condition, to include as secondary to status post left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2014.  The Board instructed the AOJ to obtain another VA examination opinion and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a right knee condition, to include as secondary to service-connected status post left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


